DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in reply to a Request for Continued Examination filed on January 19, 2021 regarding Application No. 16/356,901.  Applicants amended claims 1, 3, 8, and 9 and added new claim 13.  Claims 1-13 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on January 19, 2021 has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2018-050596 application filed in Japan on March 19, 2018 has been filed.




Response to Arguments
Applicants’ arguments filed on January 19, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claims 1, 8, and 9, Fujimaki and Sako, and “‘determining a specific object as the first target object when the first target cross point is closer to the user than the second target cross point’ and then displaying ‘a marker image in response to the instruction by the user setting the instruction direction, the marker image being the virtual object image corresponding to the specific object [that was determined when the first target cross point was closer to the user than the second target cross point]" (Remarks, p. 10), the Office respectfully disagrees and submits that the recited features are taught and/or suggested by Fujimaki and Sako.  More specifically, figures 4 and 6 and paragraphs [0130], [0132], and [0140] of Sako teach and/or suggest “the coordinate acquisition processing determining a specific object as the first target object when the first target cross point is closer to the user than the second target cross point” (e.g., determining cup 50C object as the first target object when the common portion of the mouse pointer 31 and the cup 50C object cross point is closer to the user than the common portion of the mouse pointer 31 and the telephone 50D object cross point and the user selects the cup 50C object).  Also, figures 18 and 19 and paragraphs [0130] and [0132] of Fujimaki (FIGs. 14-19) teach and/or suggest “display processing for causing the image display unit to display a marker image in response to the instruction by the user setting the instruction direction, the marker image being the virtual object image corresponding to a specific object” (e.g., display IM9 in response to the instruction by the user setting the instruction direction (when the user inputs the instruction to control corresponding to television set TV1, when a change in position where IM4 is detected from external sensor 70), IM9 being the virtual Fujimaki (FIGs. 14-19) and Sako teaches and/or suggests the relevant claim language.

In response to Applicants’ arguments regarding Fujimaki and “comparing (A) the distance between the user and a first target cross point and (B) the distance between the user and a second target cross point; determining a specific object based on that comparison; and then displaying a virtual object image corresponding to the specific object in response to an instruction by the user” (Remarks, p. 10), the Office respectfully submits that the arguments are not commensurate with the rejections, as discussed above and in the rejections below.

In response to Applicants’ argument regarding Fujimaki and Sako and “correcting a position of the first target cross point and a position of the second target cross point” (Remarks, p. 11), the Office respectfully submits that the argument is moot in view of new grounds of rejection.

In response to Applicants’ argument regarding Fujimaki and Sako and "determining a specific object as the first target object when the first target cross point is closer to the user than the second target cross point” (Remarks, p. 11), the Office respectfully disagrees and submits that the recited features are taught and/or suggested by Fujimaki and Sako, as discussed above and in the rejections below.

In response to Applicants’ argument regarding newly added dependent claim 13 and the cited art (Remarks, p. 11), the Office respectfully submits that the claimed features are taught and/or suggested by the cited references, as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1-13 are not allowable.


Claim Objections
Claims 2-7 are objected to for the reasons discussed below.

Regarding claim 2, “the target object” in line 5 should be change to “a 

Regarding claims 3-7, these claims are objected to as being dependent upon objected to base claim 2.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. in US 2015/0317518 A1 (hereinafter Fujimaki (FIGs. 14-19)) in view of Sako et al. in US 2015/0227222 A1 (hereinafter Sako), in further view of van Laack et al. in US 2017/0147078 A1 (hereinafter van Laack).


Regarding claim 1, Fujimaki (FIGs. 14-19) teaches and/or suggests:
A transmission-type (see-through external sight SC in FIG. 19; [0085]) head mounted display apparatus (HMD 100b in FIG. 14; [0113]) comprising: 
an image display unit (20 in FIG. 14; [0055]) configured to transmit an external scene (SC in FIGs. 18 and 19, see also S52-56 in FIG. 17; [0085], [0121], and [0122]) and display a virtual object image (e.g., MK3, or MK1 or IM9, in FIGs. 18 and 19; [0123], [0130], and [0132]) on the external scene (SC in FIGs. 18 and 19) (e.g., MK3, or MK1 or IM9, is displayed on see-through external sight scene SC in FIG. 19); and 
a controller (control section 10b in FIG. 16; [0117]) configured to control the image display unit (20 in FIG. 14) (see [0067] and [0068]), wherein the controller (control section 10b in FIG. 16) is configured to perform: 
target acquisition processing for acquiring a position range (POSITION COORDINATE in FIG. 15; [0115] and [0122]) of a first target object (e.g., one of television set TV1, illumination LT, air conditioner AC, and image IM9 in FIGs. 18 and 19; [0124]-[0126] and [0132]) included in the external scene (SC) ([0115] and [0134]) and a position range (POSITION COORDINATE in FIG. 15; [0115] and [0122]) of a second target object (e.g., another of television set TV1, illumination LT, air conditioner AC, and image IM9 in FIGs. 18 and 19; [0124]-[0126] and [0132]); 
coordinate acquisition processing for acquiring an instruction direction set in accordance with an instruction by a user (e.g., acquiring an instruction direction set when a user inputs an instruction to control corresponding to air conditioner AC, or television set TV1, when a change in position where MK3, ; and 
display processing for causing the image display unit to display a marker image in response to the instruction by the user setting the instruction direction (display processing for causing the image display unit 20 to display a marker image, e.g., IM9, in response to the instruction by the user setting the instruction direction; FIG. 19, [0130], and [0132], see also [0133]), the marker image being the virtual object image corresponding to a specific object (the marker image, e.g., IM9, being the virtual object image, e.g., IM9, corresponding to a specific object, e.g., television set TV1; FIGs. 18 and 19, [0130], and [0132]).  
	However, it is noted that Fujimaki (FIGs. 14-19) does not explicitly teach and/or suggest:
the coordinate acquisition processing acquiring a first target cross point based on the position range of the first target object and the instruction direction, the first target cross point being a closest cross point to the user among cross points the instruction direction crosses within the position range of the first target object, 
the coordinate acquisition processing acquiring a second target cross point based on the position range of the second target object and the instruction direction, the second target cross point being a closest cross point to the user among cross points the instruction direction crosses within the position range of the second target object, and  
the coordinate acquisition processing determining a specific object as the first target object when the first target cross point is closer to the user than the second target cross point; and 
the marker image being the virtual object image corresponding to the specific object.
	Sako (FIGs. 4 and 6) teaches and/or suggests:
coordinate acquisition processing acquiring a first target cross point based on a position range of a first target object and an instruction direction (coordinate acquisition processing acquiring a first target cross point corresponding to a point of a common portion of mouse pointer 31 and one of objects 50B-D based on a position range of one of objects 50B-D (first target object) and an instruction direction corresponding to a change in direction of a position of a finger 40; FIGs. 4 and 6, [0130], [0132], [0135], and [0140]), the first target cross point being a closest cross point to a user among cross points the instruction direction crosses within the position range of the first target object (the first target cross point corresponding to the point of the common portion of mouse pointer 31 and the one of objects 50B-D being a closest cross point corresponding to a point of common portion of mouse pointer 31 and the one of objects 50B-D to a user among cross points corresponding to points of common portions of mouse pointer 31 and the one of objects 50B-D the instruction direction corresponding to the change in direction of the finger 40 crosses within the position range of the one of objects 50B-D (first target object); FIGs. 4 and 6, [0130], [0132], [0135], and [0140]), 
the coordinate acquisition processing acquiring a second target cross point based on a position range of a second target object and the instruction direction (the coordinate acquisition processing acquiring a second target cross point corresponding to a point of a common portion of mouse pointer 31 and another of objects 50B-D based on a position range of another of objects 50B-D (second target object) and the instruction direction corresponding to the change in direction of the position of the finger 40; FIGs. 4 and 6, [0130], [0132], [0135], and [0140]), the second target cross point being a closest cross point to the user among cross points the instruction direction crosses within the position range of the second target object (the second target cross point corresponding to the point of the common portion of mouse pointer 31 and the another of objects 50B-D being a closest cross point corresponding to a point of common portion of mouse pointer 31 and the another of objects 50B-D to the user among cross points corresponding to points of common portions of mouse pointer 31 and the another of objects 50B-D the instruction direction corresponding to the change in direction of the finger 40 crosses within the position range of the another of objects 50B-D (second target object); FIGs. 4 and 6, [0130], [0132], [0135], and [0140]), and  
the coordinate acquisition processing determining a specific object as the first target object when the first target cross point is closer to the user than the second target cross point (the coordinate acquisition processing determining a specific object of one of objects 50B-D as the one of objects 50B-D (first target object) when the first target cross point corresponding to the point of the common portion of mouse pointer 31 and the one of objects 50B-D is closer to the user than the second cross point corresponding to the point of the common portion of mouse pointer 31 and the another of objects 50B-D – e.g., determining cup 50C object as the first target object when the common portion of the mouse pointer 31 and the cup 50C object cross point is closer to the user than the common portion of the mouse pointer 31 and the telephone 50D object cross point and the user selects the cup 50C object; FIGs. 4 and 6, [0130], [0132], and [0140]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the coordinate acquisition processing and display processing taught and/or suggested by Fujimaki (FIGs. 14-19) with: coordinate acquisition processing acquiring a first target cross point based on a position range of a first target object and an instruction direction, the first target cross point being a closest cross point to a user among cross points the instruction direction crosses within the position range of the first target object, the coordinate acquisition processing acquiring a second target cross point based on a position range of a second target object and the instruction direction, the second target cross point being a closest cross point to the user among cross points the instruction direction crosses within the position range of the second target object, and the coordinate acquisition processing determining a specific object as the first target object when the first target cross point is closer to the user than the second target cross point, as taught and/or suggested by Sako, in order to select a target object from a larger area.  (Sako: see FIG. 6 and [0140]).
However, it is noted that Fujimaki (FIGs. 14-19) as modified by Sako, as particularly cited, does not teach and/or suggest:
the coordinate acquisition processing correcting a position of the first target cross point and a position of the second target cross point.
	van Laack (FIGUREs 1-3B) teaches and/or suggests:
coordinate acquisition processing correcting a position of a first target cross point and a position of a second target cross point (coordinate acquisition processing correcting a position of a first target cross point at XZP, YZP and a position of a second target cross point at XZP, YZP corresponding to user 2 making first and second indicating gestures; FIGURES 1 and 2, [0013], [0031], [0033], and [0036], see also FIGUREs 3A and 3B).
	Thus, Fujimaki (FIGs. 14-19) as modified by Sako and van Laack teaches and/or suggests:
the coordinate acquisition processing acquiring a first target cross point based on the position range of the first target object and the instruction direction (coordinate acquisition processing, position range, first target object, and instruction direction taught and/or suggested Fujimaki (FIGs. 14-19) combined with the coordinate acquisition processing, first target cross point, position range, first target object, and instruction direction taught and/or suggested by Sako), the first target cross point being a closest cross point to the user among cross points the instruction direction crosses within the position range of the first target object (user, instruction direction, position range, and first target object taught and/or suggested by Fujimaki (FIGs. 14-19) combined with the first target cross point, cross point(s), user, instruction direction, position range, and first target object taught and/or suggested by Sako), 
the coordinate acquisition processing acquiring a second target cross point based on the position range of the second target object and the instruction direction (coordinate acquisition processing, position range, second target object, and instruction direction taught and/or suggested by Fujimaki (FIGs. 14-19) combined with the coordinate acquisition processing, second target cross point, position range, second target object, and instruction direction taught and/or suggested by Sako), the second target cross point being a closest cross point to the user among cross points the instruction direction crosses within the position range of the second target object (user, instruction direction, position range, and second target object taught and/or suggested by Fujimaki (FIGs. 14-19) combined with the second target cross point, cross point(s), user, instruction direction, position range, and second target object taught and/or suggested by Sako), 
the coordinate acquisition processing correcting a position of the first target cross point and a position of the second target cross point (coordinate acquisition processing and first and second target cross points taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako combined with the coordinate acquisition processing and correcting taught by van Laack), and  
the coordinate acquisition processing determining a specific object as the first target object when the first target cross point is closer to the user than the second target cross point (the coordinate acquisition processing, specific object, and first target object taught by Fujimaki (FIGs. 14-19) combined with the coordinate acquisition processing, specific object, first target object, and the first and second target cross points taught by Sako); and 
the marker image being the virtual object image corresponding to the specific object (marker image, virtual object image, and specific object taught and/or suggested by Fujimaki (FIGs. 14-19) combined with the specific image taught and/or suggested by Sako).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the coordinate acquisition processing taught by Fujimaki (FIGs. 14-19) as modified by Sako, as particularly cited, to include: coordinate acquisition processing correcting a position of a first target cross point and a position of a second target cross point, as taught by van Laack, in order to improve target accuracy.  (van Laack: [0008]).

	Regarding claim 8, this claim differs from claim 1 above in that it is directed to a method of controlling, and also recites:
	a transmission-type head mounted display apparatus mounted on a head, and including an apparatus main body.
	Fujimaki (FIGS. 14-19) also teaches and/or suggests:
		a method of controlling (FIG. 17; [0119], see also [0025]), and
a transmission-type head mounted display apparatus mounted on a head (transmission-type HMD 100b mounted on a head; FIG. 14 and [0085]), and including an apparatus main body (100b in FIG. 14; [0113]).


	Regarding claim 9, this claim differs from claims 1 and 8 above in that it is directed to a non-transitory computer-readable storage medium storing a program for controlling.
	Fujimaki (FIGs. 14-19) also teaches and/or suggests:
a non-transitory computer-readable storage medium (e.g., CD-ROM, RAM, ROM, etc.; [0166]) storing a program for controlling ([0166], see also [0025], [0066], and [0067]).
	Thus, claim 9 is rejected under similar rationale as claims 1 and 8 above.

	Regarding claim 10, Fujimaki (FIGs. 14-19) as modified by Sako and van Laack teaches and/or suggests:
The transmission-type head mounted display apparatus according to claim 1.
Fujimaki (FIGs. 14-19) further teaches and/or suggests:
wherein 
the controller (control section 10b in FIG. 16; [0117]) performs first display processing to display a first virtual object (e.g., IM9 in FIG. 19; [0130] and [0132]) in response to detecting that a change of a position of an object (70 in FIG. 14; [0130]) moved by the user occurs at a first distance from the image display unit (20 in FIG. 14; see [0054]) within a first range (distance and range corresponding to a change in position where MK1 is detected from external sensor 70; [0113], [0117], [0118], and [0130]) (FIGs. 14 and 19; [0054], [0113], [0117], [0118], [0130], and [0132]), and performs second display processing to display a second, different virtual object (e.g., virtual object corresponding to an instruction to control corresponding to air in response to detecting that the change of the position of the object (70 in FIG. 14; [0130])  moved by the user occurs at a second distance from the image display unit outside of the first range (distance and range corresponding to a change in position where MK3 is detected from external sensor 70; [0113], [0117], [0118], and [0130]) (FIGs. 14 and 19; see [0054], [0113], [0117], [0118], [0130], and [0132]).

	Regarding claims 11 and 12, these claims are rejected under similar rationale as claim 10 above.

	Regarding claim 13, Fujimaki (FIGs. 14-19) as modified by Sako and van Laack teaches and/or suggests:
The transmission-type head mounted display apparatus according to claim 1.
	Fujimaki (FIGs. 14-19) further teaches and/or suggests:
 wherein 
the coordinate acquisition processing acquires the instruction direction via a target instruction device used by the user (the coordinate acquisition processing acquires the instruction direction, set when the user inputs an instruction to control corresponding to air conditioner AC, or television set TV1, when a change in position where MK3, MK1, or IM4, is detected from external sensor 70, via target instruction device 70 used by the user; note that the change in position changes the direction; [0113], [0130], [0132], and [0142]).   
	However, it is noted that Fujimaki (FIGs. 14-19) as modified by Sako, as particularly cited, does not teach and/or suggest:
the coordinate acquisition processing corrects the position of the first target cross point based on a first distance being between the target instruction device and the first target object, and 
the coordinate acquisition processing corrects the position of the second target cross point based on a second distance being between the target instruction device and the second target object.   
	van Laack (FIGUREs 1-3B) teaches and/or suggests:
coordinate acquisition processing corrects a position of a first target cross point based on a first distance being between a target instruction object and a first target object (coordinate acquisition processing corrects a position of a first target cross point at XZP, YZP based on a first distance between a target instruction object 8.1 and a first target object corresponding to element 5; FIGUREs 1 and 2, [0013], [0031]-[0033], [0035], and [0036], see also FIGUREs 3A and 3B), and 
the coordinate acquisition processing corrects a position of a second target cross point based on a second distance being between the target instruction object and a second target object (the coordinate acquisition processing corrects a position of a second target cross point at XZP, YZP based on a second distance between the target instruction object 8.1 and a second target object corresponding to element 5; FIGUREs 1 and 2, [0013], [0031]-[0033], [0035], and [0036], see also FIGUREs 3A and 3B).   


	Thus, Fujimaki (FIGs. 14-19) as modified by Sako and van Laack teaches and/or suggests:
the coordinate acquisition processing corrects the position of the first target cross point based on a first distance being between the target instruction device and the first target object (coordinate acquisition processing corrects the position of the first target cross point, target instruction device, and first target object taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako combined with the coordinate acquisition processing corrects a position of a first target cross point, first distance, target instruction object, and first target object taught and/or suggested by van Laack), and 
the coordinate acquisition processing corrects the position of the second target cross point based on a second distance being between the target instruction device and the second target object (coordinate acquisition processing corrects the positon of the second target cross point, target instruction device, and second target object taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako combined with the coordinate acquisition processing corrects a position of a second target cross point, second distance, target instruction object, and second target object taught and/or suggested by van Laack).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the coordinate acquisition processing taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, as particularly cited, to include: coordinate acquisition processing corrects a position of a first target cross point based on a first distance being between a target instruction object and a first target object, and the coordinate acquisition processing corrects a position of a second target cross point based on a second distance being between the target instruction object and a second target object, as taught by van Laack, in order to improve target accuracy.  (van Laack.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki (FIGs. 14-19) in view of Sako, in further view of van Laack, in further view of Fujimaki (FIGs. 2, 4, and/or 6).

Regarding claim 2, Fujimaki (FIGs. 14-19) as modified by Sako and van Laack teaches and/or suggests:
The transmission-type head mounted display apparatus according to claim 1.
Fujimaki (FIGs. 14-19) further teaches and/or suggests:
further comprising 
a camera (61 in FIG. 16; [0121]) configured to capture an external image of the external scene (SC in FIGs. 18 and 19) ([0121]), wherein 
the display processing (FIG. 19) includes specific display processing for displaying, on the image display unit (20 in FIG. 14), a virtual object (e.g., IM9 in FIG. 19; [0132]) associated with an image of the specific object (e.g., image of television set TV1 in FIG. 19) as the virtual object image (e.g., IM9 in FIG. 19) corresponding to the specific object (e.g., television set TV1 in FIG. 19).  
	However, it is noted that Fujimaki (FIGs. 14-19) as modified by Sako and van Laack, as particularly cited, does not teach and/or suggest:
the controller is configured to further perform image determination processing for determining whether an image of the target object included in the external scene, which has been captured, matches a stored image stored in a storage unit in advance, and 
said display processing for displaying when determination is made that the image of the specific object matches the stored image by the image determination processing. 

	Fujimaki (FIGs. 2, 4, and/or 6) teaches and/or suggests:
a controller (10 in FIG. 2; [0064]) is configured to further perform image determination processing for determining whether an image of a target object included in an external scene (SC; [0084]), which has been captured, matches a stored image stored in a storage unit (120 in FIG. 2; [0084], see also [0073]) in advance ([0084], see also [0073]). 
	Thus, Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, and Fujimaki (FIGs. 2, 4, and/or 6) teaches and/or suggests:
the controller is configured to further perform image determination processing for determining whether an image of the target object included in the external scene, which has been captured, matches a stored image stored in a storage unit in advance (image determination processing taught and/or suggested by Fujimaki (FIGs. 2, 4, and/or 6) applied to the apparatus taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako and van Laack as a secondary way to identify target images in an external scene), and 
the display processing includes specific display processing for displaying, on the image display unit, a virtual object associated with an image of the specific object as the virtual object image corresponding to the specific object, when determination is made that the image of the specific object matches the stored image by the image determination processing (perform display processing taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako and van Laack when there is a match as taught and/or suggested by Fujimaki (FIGs. 2, 4, and/or 6) as the match provides a secondary way to identify target images in an external scene). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako and van Laack, as particularly cited, to include: a controller is configured to further perform image determination processing for determining whether an image of a target object included in an external scene, which has been captured, matches a stored image stored in a storage unit in advance, as taught and/or suggested by Fujimaki (FIGs. 2, 4, and/or 6), in order to obtain the benefit of providing a secondary way to identify target images in an external scene.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki (FIGs. 14-19) in view of Sako, in further view of van Laack, in further view of Fujimaki (FIGs. 2, 4, and/or 6), in further view of Nishizawa in US 2016/0225189 A1 (hereinafter Nishizawa), and in further view of Wong et al. in US 2013/0335301 A1 (hereinafter Wong).

	Regarding claim 3, Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, and Fujimaki (FIGs. 2, 4, and/or 6) teaches and/or suggests:
The transmission-type head mounted display apparatus according to claim 2.
Fujimaki (FIGs. 14-19) further teaches and/or suggests:
wherein the controller (control section 10b in FIG. 16) is configured to further perform: 
range formation processing for providing the virtual object (e.g., IM9 in FIG. 19) near the position range (POSITION COORDINATE in FIG. 15) so that the virtual object (IM9 in FIG. 19) displayed on the image display unit (20 in FIG. 14) is regarded as the target object to perform the display processing (e.g., IM9 displayed near the position range of the television set TV1 target object so that IM9 displayed on the image display unit 20 is regarded as the target object to perform display processing).
Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, and Fujimaki (FIGs. 2, 4, and/or 6) teaches and/or suggests:
providing the virtual object near the position range,
as discussed above, but Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, and Fujimaki (FIGs. 2, 4, and/or 6), as particularly cited, does not teach and/or suggest:
		said providing with said position range.
	Nishizawa (FIG. 4B) teaches and/or suggests:
range formation processing for providing a virtual object (VO1 in FIG. 4B; [0117]) with a position range (see [0117]) (providing virtual object VO1 with a position range of mountain target object such that virtual object VO1 is displayed within the vicinity, e.g., several centimeters, of the mountain target object to remind the user of “the relationship between the actual object and the virtual object.” [0117]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the range formation processing taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, and Fujimaki (FIGs. 2, 4, and/or 6), as particularly cited, with: range formation processing for providing a virtual object with a position range, as taught and/or suggested by Nishizawa, in order to indicate a relationship between a target object and a virtual object.
	However, it is noted that Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), and Nishizawa, as particularly cited, does not teach and/or suggest:
second display processing for further displaying a virtual object image corresponding to the virtual object on the image display unit, with the virtual object, the position range of which includes the instruction direction, being regarded as the specific object when the instruction direction acquired by the coordinate acquisition processing is included in the position range of the virtual object, which is provided by the range formation processing.
	Wong (FIGs. 1A and 5D) teaches and/or suggests:
second display processing for further displaying a virtual object image (cursor 508 in FIG. 5D; [0089]) corresponding to a virtual object (email inbox virtual object in FIG. 5D; [0089]) on an image display unit (102 in FIG. 1A and 502 in FIG. 5D; [0035], [0037], and [0066]) (cursor 508 corresponding to email inbox virtual object displayed on view region 502 of image display unit 102), with the virtual object (email inbox virtual object tin FIG. 5D), a position range of which includes an instruction direction (position range of the email inbox virtual object includes an instruction direction corresponding to a change in direction indicated by the user via the cursor 508), being regarded as a specific object (email inbox specific object) when the instruction direction (instruction direction corresponding to a change in direction indicated by the user via the cursor 508) acquired by a coordinate acquisition processing is included in the position range of the virtual object (email inbox virtual object) (email inbox virtual object, a position range of which includes an instruction direction corresponding to a change in direction indicated by the user via the cursor 508, being regarded as a specific object when the instruction direction corresponding to a change in direction indicated by the user via the cursor 508 acquired by a coordinate acquisition processing is included in the position range of the email inbox virtual object; FIG. 5D, [0082]-[0085], [0088], and [0089]).
	Thus, Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, and Wong teaches and/or suggests:
second display processing for further displaying a virtual object image corresponding to the virtual object on the image display unit, with the virtual object, the position range of which includes the instruction direction, being regarded as the specific object when the instruction direction acquired by the coordinate acquisition processing is included in the position range of the virtual object, which is provided by the range formation processing (second display processing taught and/or suggested by Wong provided by the range formation processing taught and/or suggested by Nishizawa as substituted for the range formation processing taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, and Fujimaki (FIGs. 2, 4, and/or 6)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill  in the art to modify the apparatus taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), and Nishizawa, as particularly cited, to include: second display processing for further displaying a virtual object image corresponding to a virtual object on an image display unit, with the virtual object, a position range of which includes an instruction direction, being regarded as a specific object when the instruction direction acquired by a coordinate acquisition processing is included in the position range of the virtual object, as taught and/or suggested by Wong, in order to obtain the benefit of providing a visual list position indicator.  (Wong: see FIG. 5D and [0089]).

	Regarding claim 4, Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, and Wong teaches and/or suggests:
The transmission-type head mounted display apparatus according to claim 3.  
	Fujimaki (FIGs. 14-19) further teaches and/or suggests:
wherein the controller (control section 10b in FIG. 16) is configured to start the display processing or the second display processing corresponding to the specific object (display when a change of a position of an object (external sensor 70 in FIG. 14; [0113], [0130], and [0132] see also [0142]) moved by the user ([0130], see also [0142]).
	Fujimaki (FIGs. 14-19) teaches and/or suggests:
when a change of a position of an object moved by the user,
as discussed above, but Fujimaki (FIGs. 14-19) as modified by Sako and van Laack, as particularly cited, does not teach and/or suggest:
which is acquired by the camera, matches a change of a position stored in the storage unit in advance.
	Fujimaki (FIGs. 2, 4, and/or 6) teaches and/or suggests:
when a change of a position of an object (first finger FF1 of a user in FIG. 6; [0090]) moved by a user ([0090]), which is acquired by a camera (61 in FIG. 2; [0090]), matches a change of a position stored in a storage unit (120 in FIG. 2; [0073]) in advance ([0073] and [0090]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako and van Laack, as particularly cited, to include: when a change of a position of an object moved by a user, which is acquired by a camera, matches a change of a position stored in a storage unit in advance, as taught and/or suggested by Fujimaki (FIGs. 2, 4, and/or 6), in order to obtain the benefit of providing a secondary way of determining a change of a position of an object moved by a user.

Regarding claim 5¸ Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, and Wong teaches and/or suggests:
The transmission-type head mounted display apparatus according to claim 4.  
	However, it is noted that Fujimaki (FIGs. 14-19) as modified by Sako, as particularly cited, does not teach and/or suggest:
wherein the object moved by the user is a finger of the user.
	van Laack (FIGUREs 1-3B) teaches and/or suggests:
wherein an object moved by a user is a finger of the user (an object moved by a user 2 is a finger 8.1 of the user 2; see FIGURE 1, [0031], and [0035]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, as particularly cited, to include: wherein an object moved by a user is a finger of the user, as taught by van Laack, in order to obtain the benefit of increasing user-friendliness by enabling a user to enter an input using a finger.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki (FIGs. 14-19) in view of Sako, in further view of van Laack, in further view of Fujimaki (FIGs. 2, 4, and/or 6), in further view of Nishizawa, in further view of Wong, in further view of Takimoto et al. in US 2017/0228033 A1 (hereinafter Takimoto), and in further view of Ikeda in US 2016/0025983 A1 (hereinafter Ikeda).

Regarding claim 6, Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, and Wong teaches and/or suggests:
The transmission-type head mounted display apparatus according to claim 5.  
Fujimaki (FIGs. 14-19) further teaches and/or suggests:
wherein the controller (control section 10b in FIG. 16) is configured to 
further perform image maintain processing for maintaining the virtual object image, which is displayed (e.g., IM9 in FIG. 19), 
the controller is configured to 
start display processing corresponding to the target object (e.g., television set TV in FIG. 19) when an object (external sensor object 70 in FIG. 14) is moved in a horizontal direction in a region (arrows next to “BACK” and “OK” region) displayed on the image display unit (20 in FIG. 14) ([0133]) (start display processing corresponding to, e.g., television set TV1 when an external sensor object 70 is moved in a leftward horizontal direction in the arrows next to “BACK” and “OK” region displayed on image display unit 20), and 
start control including second display processing corresponding to the virtual object image, the display of which is maintained (e.g., IM9 in FIG. 19), when the object (external sensor object 70 in FIG. 14) is moved in the horizontal direction in the region (arrows next to “BACK” and “OK” region) displayed on the image display unit (20 in FIG. 14) (start control including second display processing corresponding to, e.g., IM9, the display of which is maintained, when the external sensor object 70 is moved in a rightward 
	Fujimaki (FIGs. 14-19) teaches and/or suggests:
		further perform image maintain processing for maintaining the image, which is displayed,
as discussed above, but Fujimaki (FIGs. 14-19) does not teach and/or suggest:
by the display processing.
	 Sako (FIG. 6) teaches and/or suggests:
further perform image maintain processing for maintaining a virtual object image (mouse pointer 31 image), which is displayed by display processing (mouse pointer 31 image which is displayed by display processing as per claim 1 above), 
when the virtual object image maintained under a state of being displayed by the image maintain processing (mouse pointer 31 image) and a target object (telephone object 50D) overlap (mouse pointer 31 and telephone object 50 overlap).
	Thus, Fujimaki (FIGs. 14-19) as modified by Sako teaches and/or suggests:
further perform image maintain processing for maintaining the virtual object image, which is displayed by the display processing (image maintain processing taught and/or suggested by Sako substituted for the image maintain processing taught and/or suggested by Fujimaki (FIGs. 14-19)), 
the controller (controller taught and/or suggested by Fujimaki (FIGs. 14-19)) is configured to 
when the virtual object image maintained under a state of being displayed by the image maintain processing and the target object overlap (maintained mouse Sako combined with the apparatus taught and/or suggested by Fujimaki (FIGs. 14-19)), 
start the display processing corresponding to the target object when the object is moved in a horizontal direction in a region displayed on the image display unit (display processing taught and/or suggested by Sako substituted for the display processing taught and/or suggested by Fujimaki (FIGs. 14-19), the start of which is as per Fujimaki (FIGs. 14-19)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the image maintain processing as taught and/or suggested by Fujimaki (FIGs. 14-19) with: further perform image maintain processing for maintaining a virtual object image, which is displayed by display processing, when the virtual object image maintained under a state of being displayed by the image maintain processing and a target object overlap, as taught and/or suggested by Sako, in order to select a target object from a larger area.  (Sako: see FIG. 6 and [0140]).
Fujimaki (FIGs. 14-19) as modified by Sako teaches and/or suggests:
start display processing corresponding to the target object when an object is moved in a horizontal direction in a region displayed on the image display unit, and 
start control including second display processing corresponding to the virtual object image, the display of which is maintained, when the object is moved in the horizontal direction in the region  displayed on the image display unit,
as discussed above, but Fujimaki (FIGs. 14-19) as modified by Sako, as particularly cited, does not teach and/or suggest:
	when the finger is moved.
van Laack (FIGUREs 1-3B) teaches and/or suggests:
		when a finger is moved (when a finger 8.1 is moved; see FIGURE 1, [0031], and [0035]).
	Thus, Fujimaki (FIGs. 14-19) as modified by Sako and van Laack teaches and/or suggests:
start the display processing corresponding to the target object when the finger is moved in a horizontal direction in a region displayed on the image display unit (substituting the finger moved in van Laack for the object in Fujimaki (FIGs. 14-19) as modified by Sako, as applied to start display processing as taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako), and 
start control including second display processing corresponding to the virtual object image, the display of which is maintained, when the finger is moved in the horizontal direction in the region displayed on the image display unit (substituting the finger moved in van Laack for the object in Fujimaki (FIGs. 14-19) as modified by Sako, as applied to start control as taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute when an object is moved, as taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, as particularly cited, with: when a finger is moved, as taught by van Laack, in order to obtain the benefit of increasing user-friendliness by enabling a user to enter an input using a finger.
Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), and Nishizawa teaches and/or suggests:
further perform image maintain processing for maintaining the virtual object image, which is displayed,
Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), and Nishizawa, as particularly cited, does not teach and/or suggest:
by the second display processing.
	Wong (FIG. 5D) teaches and/or suggests:
further perform image maintain processing for maintaining a virtual object image (cursor 508 image in FIG. 5D), which is displayed by second display processing (cursor 508 image which is displayed by second display processing as per claim 3 above).
Thus, Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, and Wong teaches and/or suggests:
further perform image maintain processing for maintaining the virtual object image, which is displayed by the second display processing (image maintain processing taught and/or suggested by Wong substituted for the image maintain processing taught and/or suggested by Fujimaki (FIGs. 14-19)), and
start control including the second display processing corresponding to the virtual object image, the display of which is maintained, when the finger is moved in the horizontal direction in the region displayed on the image display unit (second display processing taught and/or suggested by Wong substituted for the second display processing taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), and Nishizawa, the start control of which is as per Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), and Nishizawa).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the image maintain processing for maintaining a virtual object image, which is displayed taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), and Nishizawa, as particularly cited, with: further perform image maintain processing for maintaining a virtual object image, which is displayed by second display processing, as taught and/or suggested by Wong, in order to provide a visual list position indicator.  (Wong: see FIG. 5D and [0089]).
Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, and Wong teaches and/or suggests:
further perform image maintain processing for maintaining the virtual object image, which is displayed by the display processing or the second display processing,
as discussed above, but Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, and Wong, as particularly cited, does not teach and/or suggest:
under a state of being displayed for a predetermined period.
	Takimoto (Fig. 4) teaches and/or suggests:
further perform image maintain processing for maintaining a virtual object image (cursor 30; [0122]), which is displayed, under a state of being displayed for a predetermined period ([0122] discloses “when a predetermined time elapses after the detection unit 102 does not detect the pointing position, the control unit 106 erases display of the cursor 30 from the display region 1”).
Thus, Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, Wong, and Takimoto teaches and/or suggests:
further perform image maintain processing for maintaining the virtual object image, which is displayed by the display processing or the second display processing, under a state of being displayed for a predetermined period (image maintain processing for maintaining a virtual object image, which is displayed by display processing taught and/or suggested by Sako  image, which is displayed by display processing taught and/or suggested by Fujimaki (FIGs. 14-19), and image maintain processing for maintaining a virtual object image, which is displayed by second display processing taught and/or suggested by Wong substituted for the image maintain processing for maintaining the virtual object image, which is displayed by second display processing taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), and Nishizawa, combined with image maintain processing for maintaining the virtual object image under a state of being displayed for predetermined period taught and/or suggested by Takimoto).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the image maintain processing taught by Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, and Wong, as particularly cited, to include: further perform image maintain processing for maintaining a virtual object image, which is displayed, under a state of being displayed for a predetermined period, as taught and/or suggested by Takimoto, in order to obtain the benefit of saving power by not displaying a cursor after a predetermined period.
Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, Wong, and Takimoto teaches and/or suggests:
	said start the display processing, and
	said start control,
as discussed above, but Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, Wong, and Takimoto, as particularly cited, does not teach and/or suggest:
when the finger is moved under a state in which a distance from the image display unit is within a first range, and 
when the finger is moved under a state in which the finger is at a position distant, over the first range, from the image display unit, respectively.
	Ikeda (FIG. 1A) teaches and/or suggests:
when a finger is moved under a state in which a distance from an image display unit (1; [0037]) is within a first range (e.g., 29 cm; [0173]) ([0041], [0043], and [0173]), and 
when the finger is moved under a state in which the finger is at a position distant (e.g., 28 cm; [0173]), over the first range (e.g., 31 cm), from the image display unit (1) ([0041], [0043], and [0173]).
Thus, Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, Wong, Takimoto, and Ikeda teaches and/or suggests:
when the finger is moved under a state in which a distance from the image display unit is within a first range (start the display processing as taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, Wang, and Takimoto combined with the state under which a finger is moved, as taught and/or suggested by Ikeda), and 
when the finger is moved under a state in which the finger is at a position distant, over the first range, from the image display unit (start control taught and/or suggested by Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, Wang, and Takimoto combined with the state under which the finger is moved, as taught and/or suggested by Ikeda).
Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, Wong, and Takimoto, as particularly cited, to include: when a finger is moved under a state in which a distance from an image display unit is within a first range, and when the finger is moved under a state in which the finger is at a position distant, over the first range, from the image display unit, as taught and/or suggested by Ikeda¸ in order to obtain the benefit of enabling input within an in-focus range (Ikeda: [0043] and [0044]).

	Regarding claim 7, Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, Wong, Takimoto, and Ikeda teaches and/or suggests:
The transmission-type head mounted display apparatus according to claim 6.  
	However, it is noted that Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, Wong, and Takimoto, as particularly cited, does not teach and/or suggest:
wherein the first range is a position within 30 cm of the image display unit.
	Ikeda (FIG. 1A) further teaches and/or suggests:
wherein a first range (e.g., 29 cm) is a position within 30 cm of an image display unit (1) ([0041], [0041], and [0173]) (29 cm is within 30 cm of image display unit 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first range taught by Fujimaki (FIGs. 14-19) as modified by Sako, van Laack, Fujimaki (FIGs. 2, 4, and/or 6), Nishizawa, Wong, Takimoto, and Ikeda, as particularly cited, to include: wherein a first range is a position within 30 cm of an image display unit, as further taught Ikeda, in order to obtain the benefit of enabling input within an in-focus range (Ikeda: [0043] and [0044]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/23/21B